Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/21, 9/20/21 are considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (JP 2005/174835) in view of Kawakami (JP 2009-070584).
Regarding claims 1-5, the Masaki reference discloses a cathode electrode of a solid polymer fuel cell, comprising a catalyst metal such as platinum, a conductive carrier such as carbon black having an average particle diameter of about 10-100nm that supports the catalyst metal, and hydrophobic particle-carrying hydrophilic particles in which hydrophobic particles are supported on an oxide of a metal such as silica, titanium, zirconium, tantalum, tin or tungsten having an average particle diameter of 0.1-10 microns and which are contained in the catalyst layer in an amount of 1.0-30% by mass and serve to optimize the hydrophilicity and hydrophobicity in the electrode to suppress the flooding phenomenon. An example is also described in which 4 micron silica particles are used as the metal oxide, the hydrophobic particle-carrying hydrophilic particles are contained in an amount of 15% by mass and the thickness of the cathode catalyst layer is 11micron ([0012]-[0014], [0029], [0044]-[0049], examples).
The hydrophobic-particle-carrying hydrophilic particles of Masaki are added for the purpose of optimizing the hydrophilicity and hydrophobicity in the electrode and having a hydrophilic portion on the surface, as seen in Fig. 1, and therefore can be said to be a hydrophilic material. 
However, the Masaki reference is silent in disclosing the ratio of the particle size d1 to the particle size D being 0.5 to 3.0 and the ratio of the particle size d2 to the thickness T being 0.1 to 1.2. The Kawakami reference discloses silica particles are known to have a primary particle diameter (d1) of about 5-50nm , paragraph [0024]) to form an agglomerate. Therefore, it would have been obvious before the effective filing date of the invention to incorporate silica particles are known to have a primary particle diameter (d1) of about 5-50nm to form an agglomerate disclosed by the Kawakami for silica particles disclosed Masaki reference. A patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.  Where the combination of old elements performed a useful function, but it added nothing to the nature and quality of the subject matter already patented, the patent failed under §103.  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR v. Teleflex
As a result, d2/T is about 0.36 and thus is within the range of specified in the present application. Moreover, since the average particle diameter (D) of carbon black is in the range of 10-100nm, as a result  d1/D is in the range of 0.5-3.0. 
	Regarding claim 6, the Masaki reference discloses hydrophilic particles are preferably titanium oxides ([0033]).
	Regarding claim 7-9, the Masaki reference discloses comprising polymer electrode membrane and the electrode catalyst layer is on at least one side of the polymer membrane (MEA).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725